DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2020 has been entered.
	
Acknowledgements
This communication is in response to Applicant’s communications filed on 08 August 2020.  Amendments to claims 1, 4, 6-8, 11, 13-15, 18 and 20 have been entered.  No claims have been added or canceled.  Rejections made under 35 USC §112(b) and 35 USC §103 in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jim Salter (Reg. No. 35,668) on 23 February 2021 at 3:00 p.m. Eastern time.
IN THE CLAIMS
Claims 1, 8 and 15 are amended as follows:

Claim 1. A system comprising:
a data processor;
a database in data communication with the data processor;
a network interface, in data communication with the data processor, for communication on a data network; and
an auction management system, executable by the data processor, to:
establish, by use of the data processor and the data network, a data connection with at least one auction site;
gather, by use of the data processor and the data network, auction data and a plurality of video streams from the at least one auction site;
store, by use of the data processor, each of the plurality of video streams and the corresponding auction data in the database, wherein the auction management system is further configured to generate and store in the database a plurality of markers for each of the plurality of video streams, each of the plurality of markers for at least one of the plurality of video streams associating a storage location of a portion of the at least one of the plurality of video streams with a storage location of a corresponding portion of the auction data that relates to the portion of the at least one of the plurality of video streams, each of the plurality of markers for the at least one of the plurality of video streams corresponding to a different portion of the at least one of the plurality of video streams, the auction management system being further configured to generate pointers, paths, links, uniform resource locators (URLs), or other mechanisms for associating the portion of the at least one of the plurality of video streams that corresponds to the particular marker with the storage location corresponding to the selected portion of the auction data;
present, by use of the data processor, a user interface to a user, the user interface enabling the user to select a desired portion of the auction data; 
obtain, by use of the data processor, a particular marker of the plurality of markers that corresponds to the portion of the auction data selected by the user;
process, by use of the data processor, the particular marker to implicitly determine a storage location of a portion of at least one of the plurality of video streams that corresponds to the particular marker; and
render, by use of the data processor, the selected portion of the auction data along with the corresponding portion of the at least one of the plurality of video streams that corresponds to the particular marker.
Claim 8. A computer-implemented method comprising:
establishing, by use of a data processor and a data network, a data connection with at least one auction site;
gathering, by use of the data processor and the data network, auction data and a plurality of video streams from the at least one auction site;
storing, by use of the data processor and the data network, each of the plurality of video streams and the corresponding auction data in a database, wherein the storing includes generating and storing in the database a plurality of markers for each of the plurality of video streams, each of the plurality of markers for at least one of the plurality of video streams associating a storage location of a portion of the at least one of the plurality of video streams with a storage location of a corresponding portion of the auction data that relates to the portion of the at least one of the plurality of video streams, each of the plurality of markers for the at least one of the plurality of video streams corresponding to a different portion of the at least one of the plurality of video streams;
generating pointers, paths, links, uniform resource locators (URLs), or other mechanisms for associating the portion of the at least one of the plurality of video streams that corresponds to the particular marker with the storage location corresponding to the selected portion of the auction data;
presenting, by use of the data processor, a user interface to a user, the user interface enabling the user to select a desired portion of the auction data;
obtaining, by use of the data processor, a particular marker of the plurality of markers that corresponds to the portion of the auction data selected by the user;
processing, by use of the data processor, the particular marker to implicitly determine a storage location of a portion of at least one of the plurality of video streams that corresponds to the particular marker; and
rendering, by use of the data processor, the selected portion of the auction data along with the corresponding portion of the at least one of the plurality of video streams that corresponds to the particular marker.


Claim 15. A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to:
establish, by use of a data processor and a data network, a data connection with at least one auction site;
gather, by use of the data processor and the data network, auction data and a plurality of video streams from the at least one auction site;
store, by use of the data processor and the data network, each of the plurality of video streams and the corresponding auction data in a database, wherein the instructions are further configured to generate and store in the database a plurality of markers for each of the plurality of video streams, each of the plurality of markers for at least one of the plurality of video streams associating a storage location of a portion of the at least one of the plurality of video streams with a storage location of a corresponding portion of the auction data that relates to the portion of the at least one of the plurality of video streams, each of the plurality of markers for the at least one of the plurality of video streams corresponding to a different portion of the at least one of the plurality of video streams;
generate pointers, paths, links, uniform resource locators (URLs), or other mechanisms for associating the portion of the at least one of the plurality of video streams that corresponds to the particular marker with the storage location corresponding to the selected portion of the auction data;
present, by use of the data processor, a user interface to a user, the user interface enabling the user to select a desired portion of the auction data;
obtain, by use of the data processor, a particular marker of the plurality of markers that corresponds to the portion of the auction data selected by the user;
process, by use of the data processor, the particular marker to implicitly determine a storage location of a portion of at least one of the plurality of video streams that corresponds to the particular marker; and
render, by use of the data processor, the selected portion of the auction data along with the corresponding portion of the at least one of the plurality of video streams that corresponds to the particular marker.

Claims 4, 11 and 18 are canceled.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Rabenold et al, US Patent No. 9,037,497 B2, in view of Geddes, US Pub. No. 2005/0280651 A1, in further view of Bayer et al, US Pub. No. 2007/0157228 A1) teaches a computer-implemented method comprising:
establishing, by use of a data processor and a data network, a data connection with at least one auction site;
gathering, by use of the data processor and the data network, auction data and a plurality of video streams from the at least one auction site;
storing, by use of the data processor and the data network, each of the plurality of video streams and the corresponding auction data in a database, wherein the storing includes generating and storing in the database a plurality of markers for each of the plurality of video streams, each of the plurality of markers for at least one of the plurality of video streams associating a storage location of a portion of the at least one of the plurality of video streams with a storage location of a corresponding portion of the auction data that relates to the portion of the at least one of the plurality of video streams, each of the plurality of markers for the at least one of the plurality of video streams corresponding to a different portion of the at least one of the plurality of video streams;
presenting, by use of the data processor, a user interface to a user, the user interface enabling the user to select a desired portion of the auction data;
obtaining, by use of the data processor, a particular marker of the plurality of markers that corresponds to the portion of the auction data selected by the user;
processing, by use of the data processor, the particular marker to implicitly determine a storage location of a portion of at least one of the plurality of video streams that corresponds to the particular marker; and
rendering, by use of the data processor, the selected portion of the auction data along with the corresponding portion of the at least one of the plurality of video streams that corresponds to the particular marker.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a computer-implemented method including:
generating pointers, paths, links, uniform resource locators (URLs), or other mechanisms for associating the portion of the at least one of the plurality of video streams that corresponds to the particular marker with the storage location corresponding to the selected portion of the auction data.
For these reasons claims 1, 8 and 15 are deemed to be allowable over the prior art of record and claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Regarding subject matter eligibility under 35 USC §101:
Examiner concludes that the pending claims are directed to particular technological features that solve problems with prior art tools. The pending claims solve a problem by storing portions of video streams corresponding auction data with related markers in a database with ready access to render such video streams and auction data.  
Examiner cites the Federal Circuit decision regarding Enfish - i.e.  Enfish, LLC, v. Microsoft Corporation, 2015-1244.  In Enfish, claim 17 is specifically directed to a self-referential table for a computer database. For claim 17, this is reflected in step three of the “means for configuring” algorithm. The necessity of describing the claims in such a way is underscored by the specification’s emphasis that “the present invention comprises a flexible, self-referential table that stores data”. 
Similar to the Enfish claim, the Applicant’s claimed invention affects an improvement storing and accessing streaming video related to auctions as discussed above.  Although the individual elements of the pending claims recite well-understood, routine and conventional activity, the sum of the functions of the elements of the pending claims, when looked at as an ordered combination, are significantly more than when each is taken alone. Thus, the pending claims are eligible under Step 2B of the Mayo Test. As recited in the Federal Circuit court’s on 05 December 2014 decision regard in DDR Holdings - i.e. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) - at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Id. 
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huber et al (US Pub. No. 2013/0019261 A1) (January 17, 2013) “SYSTEM AND METHOD FOR PROVIDING INTERACTIVE ADVERTISEMENT”.
Stokking et al (US Pub. No. 2015/0052571 A1) (February 19, 2015) “Marker-Based Inter-Destination Media Synchronization”.
Ni et al (US Pub. No. 2018/0020243 A1) (January 18, 2018) “COMPUTERIZED SYSTEM AND METHOD FOR AUTOMATIC HIGHLIGHT DETECTION FROM LIVE STREAMING MEDIA AND RENDERING WITHIN A SPECIALIZED MEDIA PLAYER”.
Ellis (International Publication No. WO 2005/104544 A2) (November 3, 2005) “REMOTELY ACCESSED VIRTUAL RECORDING ROOM”.
Jie et al:  “Collaborative Caching in Wireless Video Streaming Through Resource Auctions”, Pages:  458 – 466, IEEE Journal on Selected Areas in Communications (Volume: 30, Issue: 2, February 2012).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692